Citation Nr: 0940508	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as due to ionizing radiation exposure.

2.  Entitlement to service connection for bladder & urinary 
incontinence claimed as due to ionizing radiation exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to a compensable disability rating for left 
elbow tendonitis.

7.  Entitlement to a compensable disability rating for right 
elbow tendonitis.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to April 1952, 
from May 1952 to May 1955, and from June 1955 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the Veteran's claims of service 
connection for prostate cancer and for bladder and urinary 
incontinence, each as due to ionizing radiation exposure, and 
for bilateral hearing loss, tinnitus, and a bilateral knee 
disability.  The RO also denied the Veteran's claims for 
compensable disability ratings for tendonitis in each elbow 
and entitlement to a TDIU.  The Veteran disagreed with this 
decision in March 2006.  A statement of the case was issued 
in January 2007.  The Veteran submitted a VA Form 9 in April 
2007.  It is noted that the substantive appeal was not timely 
filed here.  However, the Board is not deprived of 
jurisdiction over the claims. See Gonzalez- Morales v. 
Principi, 16 Vet. App. 556, 557 (2003) (holding that where 
the RO did not close the appeal, treated the filing as 
timely, and notified the veteran that his appeal was timely, 
the Board was not deprived of jurisdiction).

Although the Veteran initially requested a hearing before a 
Veterans Law Judge in his April 2007 substantive appeal, he 
subsequently requested an RO hearing in lieu of a Travel 
Board hearing in March 2008.  An RO hearing was held in 
August 2008.  

Lastly, the Board acknowledges that the RO initially 
considered the knee claim on a new and material basis.  
However, the claim is broadly construed to involve knee 
disability of any kind, whereas the prior denial was limited 
to arthritis.  For this reason, the Board may consider this 
issue on the merits here, without the need to apply the 
provisions under 38 C.F.R. § 3.156.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was exposed to ionizing radiation during 
active service as a participant in radiation-risk activities 
during atmospheric nuclear weapons testing.

3.  The competent medical evidence does not show that the 
Veteran's prostate cancer is related etiologically to active 
service, to include ionizing radiation exposure.

4.  The Veteran's bladder and urinary incontinence first 
manifested decades after active service and has been 
attributed to his post-service radical prostatectomy.

5.  The Veteran's current bilateral hearing loss and tinnitus 
have not been shown to be related to active service.

6.  The Veteran does not experience any current bilateral 
knee disability which could be attributed to active service.

7.  The Veteran's service-connected left elbow tendonitis is 
not manifested by loss of flexion to 100 degrees or loss of 
extension to 45 degrees, even when accounting for additional 
functional limitation due to pain and weakness.

8.  The Veteran's service-connected right elbow tendonitis is 
not manifested by loss of flexion to 100 degrees or loss of 
extension to 45 degrees, even when accounting for additional 
functional limitation due to pain and weakness.

9.  Service connection is in effect for bursitis of the left 
shoulder, evaluated as 20 percent disabling effective 
February 25, 2005, for a duodenal ulcer, evaluated as 
10 percent disabling effective November 1, 1968, for right 
elbow tendonitis, left elbow tendonitis, pes planus, and 
residuals of a fracture of the right great toe, each 
evaluated as zero percent disabling effective November 1, 
1968, and for hemorrhoids, evaluated as noncompensable 
effective May 23, 1995; the Veteran's combined evaluation for 
compensation is 30 percent effective February 25, 2005.


CONCLUSIONS OF LAW

1.  Prostate cancer was not caused or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2009).  

2.  Bladder and urinary incontinence was not caused or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 
(2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.40, 
3.41, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

6.  The criteria for a compensable disability rating for left 
elbow tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5024-5206 (2009).

7.  The criteria for a compensable disability rating for 
right elbow tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5024-
5206 (2009).

8.  The criteria for an award of TDIU have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters issued to the Veteran in March and August 2005 and 
December 2007, VA notified the appellant of the information 
and evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The December 2007 
VCAA notice letter contained notice of the Dingess 
requirements.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
and August 2005 VCAA letters were issued prior to the March 
2006 rating decision that is the subject of this appeal.  

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in an April 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the February 2009 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Defense Threat Reduction Agency 
(DTRA) provided VA with a radiation dose assessment of the 
Veteran's maximum radiation dose exposure based on dose 
reconstruction estimates.  DTRA also confirmed the Veteran's 
participation as an atmospheric nuclear weapons test 
participant in Operation CASTLE during active service.  The 
Veteran submitted a completed "Radiation Risk Activity 
Information Sheet" concerning his in-service ionizing 
radiation exposure.  Finally, VHA provided an advisory 
medical opinion on the claimed etiological relationship 
between the Veteran's in-service ionizing radiation exposure 
and his prostate cancer.  

The National Personnel Records Center (NPRC) notified VA in 
September 2006 that the Veteran's DD Form 1141, "Record of 
Occupational Exposure to Ionizing Radiation," was not 
available for review.  In cases where the Veteran's service 
treatment records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service treatment records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992). The Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  In September 2006, the RO formally determined 
that the Veteran's DD Form 1141 was not available for review.  

Regarding any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Moreover, with 
respect to the above criteria, a very low threshold applies 
with respect to whether evidence shows that a claimed 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, the competent 
medical evidence shows that the Veteran's prostate cancer was 
not caused by his acknowledged in-service radiation exposure.  
The evidence also shows that the Veteran's bladder and 
urinary incontinence has been attributed to his post-service 
radical prostatectomy.  The evidence further shows that the 
Veteran's current bilateral hearing loss and tinnitus are not 
related to active service.  There is no evidence that the 
Veteran experiences any current disability due to a bilateral 
knee disability; thus, an examination is not required with 
respect to this claim.  The evidence of record includes VA 
medical records, including VA examination reports dated in 
October 2005 and November 2007.  After review of these 
examination reports, the Board finds that they provide 
competent, non-speculative evidence regarding the current 
nature and severity of the Veteran's service-connected 
tendonitis in each elbow.  Thus, there is no duty to provide 
another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background & Analysis

Service Connection

The Veteran contends that he developed prostate cancer and 
bladder and urinary incontinence as a result of in-service 
ionizing radiation exposure as a participant in atmospheric 
nuclear weapons testing in Operation CASTLE during active 
service.  He further stated that he was a nuclear weapons 
warhead specialist for 12 years in the Army, further exposing 
him to radiation.  He also contends that in-service noise 
exposure caused his current bilateral hearing loss and 
tinnitus.  He contends further that he incurred a bilateral 
knee disability during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss (as an organic disease of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  McGuire v. 
West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the Veteran could demonstrate 
that his or her disease is among the 15 types of cancer which 
are presumptively service connected pursuant to 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show 
that the disease is on the list of "radiogenic diseases" 
enumerated in 38 C.F.R. § 3.311(b) which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection of a 
disease claimed to have been caused by ionizing radiation can 
be established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while 
serving on active duty, participated in a "radiation risk 
activity," which is defined, in turn, as having participated 
in the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, or whose service included onsite 
participation in atmospheric nuclear testing.  38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran 
has one of the 15 presumptive diseases contained in § 
1112(c)(2), such disease shall be considered to have incurred 
in or been aggravated by active service, despite the fact 
that no record of evidence of such disease during a period of 
such service.  38 U.S.C.A. § 1112(c).

When it is determined that (1) a Veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946 or onsite participation in atmospheric 
nuclear testing; (2) the Veteran subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest 5 or more years after exposure, before adjudication 
of the claim, it must be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
specific enumerated procedures contained in § 3.311(c).  If 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, upon 
enlistment physical examination at the beginning of his first 
period of active service in July 1948, clinical evaluation 
was normal.  The Veteran's hearing was 15/15 (or within 
normal limits) bilaterally on whispered voice testing.

At a separation physical examination at the end of his first 
period of active service in April 1952, clinical evaluation 
was normal except for internal and external hemorrhoids and a 
birthmark on the lower part of the chest.  The Veteran's 
hearing was 15/15 (or within normal limits) bilaterally on 
whispered voice testing.

At an enlistment physical examination at the beginning of his 
second period of active service in May 1952, clinical 
evaluation was normal except for a sclerosed left ear drum 
and scars.  The Veteran's hearing was 15/15 (or within normal 
limits) bilaterally on whispered voice testing.

At a separation physical examination at the end of his second 
period of active service in May 1955, clinical evaluation was 
normal.  The Veteran's hearing was 15/15 (or within normal 
limits) bilaterally on whispered voice testing.  He denied 
all relevant medical history at that time.

At an enlistment physical examination at the beginning of his 
third period of active service in June 1955, clinical 
evaluation was normal except for second degree bilateral pes 
planus and a healed left mastoidectomy scar.  The Veteran's 
hearing was 15/15 (or within normal limits) bilaterally on 
whispered voice testing.  The Veteran denied any relevant 
medical history.

On periodic physical examination in July 1960, clinical 
evaluation was unchanged.  The Veteran's hearing was 15/15 
(or within normal limits) bilaterally on whispered voice 
testing.  The Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
5
0
0
0

On periodic physical examination in May 1961, clinical 
evaluation was normal.  Veteran's hearing was 15/15 (or 
within normal limits) bilaterally on whispered voice testing.  
No relevant medical history was noted.

On periodic physical examination in June 1964, clinical 
evaluation was normal except for third degree flatfoot and 
facial scars.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
20
LEFT
5
-5
10
X
15







The Veteran stated that there had been no significant change 
in his health since his most recent physical examination.

On periodic physical examination in May 1967, clinical 
evaluation was normal.  He specifically denied hearing loss 
in a report of medical history completed around the time of 
the objective examination.  The Veteran's pure tone 
thresholds at such examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
0

At his separation physical examination in April 1968, 
clinical evaluation was normal except for mild medial 
epicondylitis of the left elbow, mild left shoulder 
tendonitis, moderate bilateral pes planus, and scars on the 
chin and right eyebrow.  The Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
5

It was noted that the Veteran had no hearing loss.  He also 
reported experiencing a "trick knee" as a child but denied 
any knee trouble since that time.

The Veteran's service personnel records show that he served 
in Korea from August 1950 to October 1951.  He also served at 
Eniwetok Atoll from June 1953 to May 1954.  His principal 
duties had included nuclear weapons assembly foreman and 
nuclear weapons maintenance foreman.

The post-service medical evidence includes an August 1990 
letter, written by Anthony R. Bittar, M.D.  That physician 
stated that he had seen the Veteran because he had been 
"turned down for employment as a truck driver due to a 
reported hearing loss."  The Veteran denied any hearing loss 
complaints.  Physical examination showed bilateral clear ear 
canals and bilateral intact tympanic membranes.  An audiogram 
showed mild to moderate bilateral high frequency 
sensorineural hearing loss, left ear greater than right ear.  

On private outpatient treatment in January 1991, it was noted 
that the Veteran's history was significant for right knee 
arthritis.  The assessment included arthritis which was 
probably osteoarthritis.

In February 1991, the Veteran's complaints included arthritis 
in both knees.  Objective examination showed joints without 
effusions.  The assessment was most likely degenerative 
arthritis changes.

In March 1991, the Veteran reported that medication was 
helping with his arthritis.  He reported that his primary 
joint complaints were in his knees.  He also reported that 
prior x-rays of his knees had shown degenerative changes.  
Objective examination showed knees without tenderness or 
effusion.  The assessment was degenerative joint disease 
controlled with Orudis 75 three times a day.

In October 1993, the Veteran's complaints included knee 
stiffness.  The assessment included degenerative joint 
disease of the knees.

A private pathology report in September 2000 showed prostatic 
adenocarcinoma.  The Veteran had a bilateral pelvic lymph 
node dissection and radical retropubic prostatectomy later in 
September 2000 to treat his Stage T2A prostate cancer.

On private outpatient treatment in April 2001, the Veteran 
reported that he was concerned about continuing stress 
incontinence.  It was noted that he was six months status-
post radical prostatectomy.  It also was noted that the 
Veteran's "incontinence comes and goes."  The Veteran 
denied experiencing incontinence at night or when sitting in 
a chair.  He stated that he experienced incontinence "when 
he increases abdominal pressure."  It was noted further that 
the Veteran's incontinence was "significant improved from 
where it was three months after his surgery."  The Veteran's 
urinalysis was unremarkable.  The impression was post-
prostatectomy stress incontinence.

In October 2001, the Veteran complained of continued stress 
urinary incontinence.  He stated that he experienced 
incontinence only "when he is out working in his shop and 
also occasionally at night while asleep."  It was noted that 
the Veteran's prostate specific antigen (PSA) was 0.57 which 
was "indicative of recurrent disease."  The Veteran stated 
that he was interested in receiving hormone therapy for 
treatment of his recurrent prostate cancer.  The Veteran also 
discussed treatment options for his incontinence, including 
collagen injections.  The impressions were metabolic evidence 
of recurrent prostate cancer status-post prostatectomy and 
urinary incontinence.  

In November 2001, the Veteran was seen for possible 
progression of prostate carcinoma.  His radical prostatectomy 
was noted.  It was noted that the Veteran remained 
asymptomatic after hormone injections.  It was further noted 
that he experienced post-operative incontinence.  The 
Veteran's PSA was less than 0.1.  The assessment included 
possible progressive prostate carcinoma

In May 2002, the Veteran complained of continuing urinary 
incontinence.  He had received a second collagen injection a 
few weeks earlier but his incontinence had not improved and 
might have worsened.  The Veteran reported using an 
incontinence pad continuously.  The impression was post-
prostatectomy incontinence.  The private examiner noted that 
incontinence was "a very difficult problem" and discussed 
treatment options with the Veteran.  The Veteran stated that 
he wanted to try another collagen injection and, if that 
failed, then an artificial urinary sphincter placement would 
be considered.

In December 2002, it was noted that the Veteran's 
incontinence was stable.  He reported that there were some 
days "where he is completely dry."  His PSA was less than 
0.03.  The impressions were prostate cancer "with no 
evidence of disease now" and "a good response to hormonal 
therapy" and incontinence.  It was noted that the Veteran 
was not interested in an artificial urinary sphincter.

In August 2003, it was noted that the Veteran was doing well.  
He had no new problems.  His incontinence was stable and his 
PSA was undetectable.  The impression was no evidence of 
recurrent prostate cancer.

In April 2004, the Veteran had no new complaints.  It was 
noted that he had a history of prostate cancer and currently 
was on hormonal therapy.  It also was noted that he was doing 
"very well."  The Veteran's incontinence was stable "and 
he (was) not overly bothered by it at this time."  
Urinalysis was clear.  PSA was undetectable.  The impression 
was no evidence of recurrent disease.

In December 2004, the Veteran's chief complaint was prostate 
cancer.  A history of prostate cancer with post-operative 
incontinence status-post collagen injection was noted.  His 
most recent PSA was undetectable.  The Veteran's physical 
examination was unchanged.  The impression was prostate 
cancer.

In April 2005, the Veteran's complaints included intermittent 
tinnitus and hearing loss.  Physical examination showed 
normal ears and tympanic membranes within normal limits.  
Audiogram showed mild sloping to severe high frequency 
sensorineural hearing loss.  The impressions included 
tinnitus and high frequency sensorineural hearing loss.

In August 2005, the Veteran submitted a completed copy of a 
"Radiation Risk Activity Information Sheet" in which he 
stated that he had participated in Operation CASTLE in 1954 
and witnessed one atmospheric nuclear test at Bikini Atoll.  
He stated that he was issued and wore a film badge during 
this operation.  He also stated that he was located 168 miles 
from the center of ground zero at the time of the atomic 
explosion.  He added that he was responsible for 
decontaminating equipment after the explosion and was exposed 
to radiation at that time.

On VA audiology examination in September 2005, the Veteran 
complained of hearing loss and tinnitus for several years.  
He reported difficulty in noisy communication situations, in 
groups, and watching television.  The VA examiner noted that 
the claims file was not available for review.  The Veteran 
reported that he had been exposed to noise from artillery, 
small weapons, aircraft, and vehicles during active service 
as a combat engineer in Korea, an instructor in cargo 
operations, and as a nuclear weapons specialist.  He also 
reported that, since service separation, he had been exposed 
to significant noise and had not used ear protection on a 
regular basis.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
70
80
LEFT
25
25
45
75
75

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 88 percent in the left 
ear.  It was noted that otoscopic inspection was consistent 
with significant scarring on the tympanic membranes, left 
worse than right.  The diagnoses were mild to severe 
sensorineural hearing loss in both ears.  

On VA outpatient treatment in November 2005, the Veteran 
complained of bilateral hearing loss and tinnitus.  It was 
noted that he had been diagnosed as having a bilateral mild 
sloping to severe sensorineural hearing loss.  Otoscopic 
inspection showed clear ear canals and intact tympanic 
membranes.  He was issued bilateral hearing aids in December 
2005.

In February 2006, a VA audiologist stated that he had 
reviewed the Veteran's claims file, including his service 
treatment records, extensively.  He noted that there was no 
mention of tinnitus or hearing loss in either the Veteran's 
medical records or in any statements he filed with VA prior 
to 2005.  The VA audiologist also noted that the Veteran's 
1960, 1964, and 1968 in-service hearing evaluation results 
were all within normal limits.  This examiner opined that, in 
light of the Veteran's in-service hearing evaluation results, 
the presence of post-service noise exposure, and aging 
factors, the Veteran's hearing loss and tinnitus were less 
likely than not related to active service.

In a February 2006 statement, the Veteran contended that he 
had been exposed to loud noises during active service in 
Korea between 1950 and 1951.  He stated that, while assisting 
in the evacuation of Hungnam, North Korea, his unit had been 
very close to positions shelled by U.S.S. MISSOURI for 
15 days and nights.  He stated that, after the shelling had 
stopped, he had experienced persistent ringing in his ears.  

In response to a request for confirmation that the Veteran 
participated in a "radiation risk activity" during active 
service, NPRC stated that there was no record in the 
Veteran's available service personnel records that he had 
participated in such activities during active service.  NPRC 
also notified VA that there was no evidence in the Veteran's 
service personnel records showing that he participated in 
Operation CASTLE during active service.

In September 2006, the RO formally determined that there were 
no service records, to include a DD Form 1141, "Record of 
Occupational Exposure to Ionizing Radiation," in the 
Veteran's available service personnel records.  

In response to a request for the Veteran's radiation dose 
assessment, DTRA notified VA in January 2007 that the Veteran 
was a confirmed participant in Operation CASTLE conducted at 
the Pacific Proving Ground in 1954.  DTRA informed VA that 
the maximum radiation dosage the Veteran could have been 
exposed to during Operation CASTLE was: 18 rem external gamma 
dose, 0.5 rem external neutron dose, 4.5 rem internal 
committed dose to the prostate (alpha), and 2 rem internal 
committed dose to the prostate (beta & gamma).  

On VA outpatient treatment in July 2007, it was noted that 
the Veteran recently had lost one of his hearing aids.  Pure-
tone audiometric testing again revealed a mild to severe 
sensorineural hearing loss in the right ear and a moderate to 
severe sensorineural hearing loss in the left ear.  
Tympanometry showed normal middle ear pressure bilaterally.  
Otoscopic inspection showed clear ear canals and intact 
tympanic membranes.  

In November 2007, the Director, Compensation & Pension (C&P) 
Service, stated that the DTRA had confirmed the Veteran's 
participation in Operation CASTLE in 1954.  The Director, C&P 
Service, also noted that the Veteran's available service 
personnel records showed that he had served as a nuclear 
weapons assemblyman from 1961 until October 1968.  

In December 2007, the Veteran submitted a copy of a 
"Certificate of Achievement" from Joint Task Force Seven 
showing that he had performed meritorious service in 
connection with atomic energy test at Eniwetok-Bikini during 
Operation CASTLE in 1954.  

In August 2008, the U.S. Army Dosimetry Center provided the 
Veteran's history of ionizing radiation exposure and 
dosimetry data.

Pursuant to 38 C.F.R. § 3.311(b), the Chief Public Health and 
Environmental Hazards Officer at VHA provided a medical 
advisory opinion in April 2009 which concluded that, based on 
the maximum radiation dosage information provided by DTRA, 
and based on a review of information from the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) concerning 
ionizing radiation exposure and prostate cancer, it was 
unlikely that the Veteran's prostate cancer could be 
attributed to in-service exposure to ionizing radiation.  The 
Director, C&P Service, determined later in April 2009 that, 
after reviewing all of the evidence in the claims file, 
including the VHA advisory medical opinion, there was no 
reasonable possibility that the Veteran's prostate cancer 
resulted from in-service exposure to ionizing radiation.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
prostate cancer as due to ionizing radiation exposure.  
Initially, the Board notes that prostate cancer is not among 
the 15 types of cancer which are presumptively service 
connected, pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309, based on in-service ionizing radiation exposure.  
See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309.  Instead, 
prostate cancer is a "radiogenic disease" for which service 
connection may be available under 38 C.F.R. § 3.311 provided 
the other requirements in § 3.311 for service connection are 
met.  See 38 C.F.R. § 3.311.  In this case, the Veteran's 
claim was developed in accordance with 38 C.F.R. § 3.311.  
Id.  DTRA confirmed that the Veteran was a radiation exposed 
Veteran who participated in a radiation risk activity as an 
atmospheric nuclear weapons test participant in 
Operation CASTLE during active service in 1954.  The 
Veteran's service personnel records show that he was assigned 
to Eniwetok Atoll from June 1953 to May 1954.  His principal 
duties were as a nuclear weapons assembly foreman and nuclear 
weapons maintenance foreman.  The Veteran's service treatment 
records show that he was not diagnosed as having prostate 
cancer during active service.

The post-service medical evidence shows that the Veteran was 
diagnosed as having prostate cancer in September 2000, more 
than 5 years after his acknowledged in-service ionizing 
radiation exposure; the Veteran's prostate was removed 
surgically at that time.  See 38 C.F.R. § 3.311(b).  As noted 
above, VHA concluded in April 2009 that, based on a review of 
the Veteran's maximum radiation dose exposure provided by 
DTRA and information from NIOSH concerning prostate cancer 
and ionizing radiation exposure, it was unlikely that his 
prostate cancer could be attributed to in-service ionizing 
radiation exposure.  The Director, C&P Service, also 
determined in April 2009 that, after reviewing all of the 
evidence in the Veteran's claims file, including the VHA 
advisory medical opinion, there was no reasonable possibility 
that the Veteran's prostate cancer resulted from his in-
service ionizing radiation exposure.  No other medical 
opinion finds otherwise.  In summary, the Board finds that 
service connection for prostate cancer as due to ionizing 
radiation exposure is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
bladder and urinary incontinence as due to ionizing radiation 
exposure.  Initially, the Board notes that bladder and 
urinary incontinence is not among the 15 types of cancer 
which are presumptively service connected, pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309, based on in-
service ionizing radiation exposure.  See 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309.  Bladder and urinary 
incontinence also is not a "radiogenic disease" for which 
service connection may be available under 38 C.F.R. § 3.311 
provided the other requirements in § 3.311 for service 
connection are met.  See 38 C.F.R. § 3.311.  Thus, this claim 
was not developed in accordance with 38 C.F.R. § 3.311.  Id.  

It appears that the Veteran is seeking service connection for 
symptoms - bladder and urinary incontinence - rather than for 
an underlying disability.  The Board notes in this regard 
that the presence of a mere symptom alone, absent evidence of 
a diagnosed medical pathology or other identifiable 
underlying malady or condition that causes the symptom, does 
not qualify as disability for which service connection is 
available.  See generally Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

The medical evidence shows that the Veteran was not diagnosed 
as having bladder and urinary incontinence during active 
service.  It appears instead that he first was diagnosed as 
having bladder and urinary incontinence in April 2001, or 
almost 34 years after his service separation in October 1968.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The medical evidence also shows that, although the Veteran 
initially experienced urinary incontinence following a post-
service radical prostatectomy in September 2000, his urinary 
incontinence subsequently stabilized on medication as seen on 
private outpatient treatment in April 2004.  It appears that 
the Veteran's post-service private treating physicians who 
treated him for prostate cancer and its residuals attributed 
his post-surgical urinary incontinence to his prostatectomy.  
The Board notes that the Veteran did not report his in-
service ionizing radiation exposure to any of the private 
physicians who treated him for prostate cancer and post-
surgical urinary incontinence, including before and after his 
September 2000 prostatectomy.  Additionally, the Veteran has 
not reported a history of urinary problems dating back to 
service such as to establish continuity in this manner.  
There also is no evidence that the Veteran currently 
experiences any bladder and urinary incontinence which could 
be attributed to active service.  
 
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current bladder 
and urinary incontinence which could be attributed to active 
service, the Board finds that service connection for bladder 
and urinary incontinence as due to ionizing radiation 
exposure is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  The Veteran's service 
treatment records show that his hearing was within normal 
limits on repeated whispered voice testing conducted during 
active service.  Repeated in-service audiograms also showed 
no bilateral hearing loss.  The medical evidence indicates 
that the Veteran was not diagnosed as having bilateral 
hearing loss or tinnitus during active service or within the 
first post-service year (i.e., by October 1969) such that 
service connection for bilateral hearing loss or for tinnitus 
is warranted on a presumptive service connection basis.  See 
38 C.F.R. §§ 3.307, 3.309.  It appears instead that the 
Veteran first was diagnosed as having bilateral hearing loss 
in August 1990, or almost 22 years after service separation 
in October 1968.  He first was diagnosed as having tinnitus 
in April 2005, or almost 37 years after service separation.  
See Maxson, 230 F.3d at 1333.

The remaining medical evidence shows that, although the 
Veteran currently experiences bilateral hearing loss and 
tinnitus, they are not related to active service.  As the VA 
examiner noted in 2006, it appears that the Veteran did not 
report any in-service history of noise exposure to his post-
service treating physicians until after he filed his service 
connection claims in 2005.  Dr. Bittar noted in August 1990 
when the Veteran first was diagnosed as having bilateral 
hearing loss that he specifically had denied any complaints 
of hearing loss.  The Board also notes that the Veteran's 
puretone audiometry test results dated in September 2005 
showed impaired hearing for VA purposes.  See 38 C.F.R. 
§ 3.385 (2009).  The VA audiologist noted in February 2006 
after reviewing the Veteran's claims file that his in-service 
hearing evaluation results in 1960, 1964, and 1968 all were 
within normal limits.  This examiner opined that, in light of 
the Veteran's in-service hearing evaluation results, the 
presence of post-service noise exposure, and aging factors, 
the Veteran's hearing loss and tinnitus were less likely than 
not related to active service.  Moreover, to the extent the 
Veteran is claiming a history of continuous symptomatology, 
such contentions are not deemed credible given that 
separation examination was normal and given that the Veteran 
denied hearing loss at that time.  His failure to raise a 
claim for several decades following discharge is further 
basis for finding statements of continuity not credible here.  
In summary, absent medical evidence, to include a nexus 
opinion, relating the Veteran's bilateral hearing loss and 
tinnitus to active service, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
bilateral knee disability.  The Veteran has contended that he 
incurred a bilateral knee disability during active service.  
Despite the Veteran's assertions to the contrary, there is no 
evidence in his service treatment records that he complained 
of or was treated for a bilateral knee disability at any time 
during his three periods of active service.  The Board notes 
that, at his final separation physical examination in April 
1968, the Veteran reported experiencing a "trick knee" as a 
child but denied any knee trouble since that time.  It 
appears that, following service separation in October 1968, 
the Veteran first was diagnosed as having arthritis of the 
knees in February 1991, or almost 23 years later.  See 
Maxson, 230 F.3d at 1333.  

It was noted in March 1991 that the Veteran's degenerative 
arthritis of the knees was controlled with medication taken 
three times a day.  Neither of the private examiners who saw 
him for complaints of bilateral knee disability in 1991 or 
1993 related these complaints to active service.  There also 
is no indication in voluminous medical records dated 
subsequent to 1993 that the Veteran currently experiences any 
bilateral knee disability which could be attributed to active 
service.  See Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. 
App. at 225.  Absent evidence of current bilateral knee 
disability which could be attributed to active service, the 
Board finds that service connection for a bilateral knee 
disability is not warranted. 

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and August 2008 
RO hearing testimony.  As a lay person, the Veteran normally 
is not competent to opine on medical matters such as the 
etiology of medical disorders.  The record does not show, nor 
does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  Accordingly, the Veteran's lay 
statements are entitled to no probative value.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).

Increased Rating

The Veteran also contends that his service-connected 
tendonitis in each elbow is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected left elbow tendonitis 
currently is evaluated as noncompensable by analogy to 
38 C.F.R. § 4.71a, DC 5024-5206 (tenosynovitis-limitation of 
forearm flexion).  See 38 C.F.R. § 4.71a, DC 5024-5206 
(2009).  The Veteran's service-connected right elbow 
tendonitis also is evaluated noncompensable by analogy to 
38 C.F.R. § 4.71a, DC 5024-5206.  Id.

DC 5024 provides that tenosynovitis will be rated based on 
the limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5204 (2009).  DC 5003 
provides a 10 percent rating for degenerative arthritis with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  A maximum 20 percent rating is 
assigned under DC 5003 for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2009).  The elbow 
is considered a major joint for the purpose of rating 
disability due to arthritis.  See 38 C.F.R. § 4.40 (2009).

Under DC 5206, a 10 percent rating is assigned for limitation 
of forearm flexion to 100 degrees for either (major or minor) 
side.  A 20 percent rating is assigned for limitation of 
forearm flexion to 90 degrees for either side.  A 30 percent 
rating is assigned for limitation of forearm flexion to 
70 degrees on the major side or for limitation of forearm 
flexion to 55 degrees on the minor side.  A 40 percent rating 
is assigned for limitation of forearm flexion to 55 degrees 
on the major side or for limitation of forearm flexion to 
45 degrees on the minor side.  A maximum 50 percent rating is 
assigned for limitation of forearm flexion to 45 degrees on 
the major side.  38 C.F.R. § 4.71a, DC 5206 (2009).  Because 
the Veteran is right-handed, his left side is considered his 
minor (non-dominant) side.

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2009).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The recent medical evidence shows that, on VA examination in 
October 2005, the Veteran's complaints included bilateral 
elbow pain and stiffness.  He denied any weakness or 
swelling.  He reported that his bilateral elbow pain 
currently was 0/10 on a pain scale.  He also reported 
experiencing flare-ups of elbow pain which were 8/10 on a 
pain scale, occurred 1-2 times a month, and lasted from 
approximately 1 hour to 2-3 days.  The Veteran stated that 
his flare-ups did not impair his activities of daily living.  
The VA examiner stated that the Veteran had a walking cane 
and a scooter.  No episodes of dislocation or recurrent 
subluxation were reported.  No constitutional symptoms of 
inflammatory arthritis were present.  It was noted that the 
Veteran was right-hand dominant.  Physical examination of the 
elbows showed no edema, ecchymosis, erythema, or joint 
instability.  There was positive lateral epicondyle 
tenderness bilaterally.  The Veteran's elbows had a full 
range of motion bilaterally with no loss of motion on 
repetitive testing.  The diagnoses included lateral 
epicondylitis in both elbows.

On VA examination in November 2007, the Veteran's complaints 
included right elbow pain with weakness, stiffness, heat, 
instability, and lack of endurance, and intermittent left 
elbow pain with weakness, heat, instability, and lack of 
endurance.  He reported that his pain was 6/10 on a pain 
scale in each elbow.  He reported experiencing flare-ups of 
right elbow pain which were 8/10 with lifting and lasted 2-
3 days.  He also reported experiencing flare-ups of left 
elbow pain with lifting which lasted 2-3 days.  No assistive 
devices were needed.  There was no dislocation, recurrent 
subluxation, or inflammatory arthritis.  There also was no 
effect on the Veteran's occupation because he was retired, 
and there was similarly no effect on his activities of daily 
living.  Physical examination in November 2007 showed no pain 
on motion of either elbow, no change in motion on repeated 
resistance testing of either elbow, no weakness or tenderness 
in either elbow, and palpable tenderness in the tendons of 
both elbows.  The VA examiner noted that there was no change 
in range of motion of the elbows under the DeLuca criteria.  
The diagnoses included a remote history of bilateral elbow 
tendonitis which was not found on this examination.   

The Board finds that the preponderance of the evidence is 
against the Veteran's claims for compensable disability 
ratings for tendonitis in each elbow.  The recent medical 
evidence shows that, at worst, the Veteran's service-
connected tendonitis in each elbow is manifested by 
complaints of pain.  VA examination in October 2005 showed no 
edema, ecchymosis, erythema, or joint instability in either 
elbow.  There was positive lateral epicondyle tenderness 
bilaterally.  The Veteran's elbows also had a full range of 
motion bilaterally with no loss of motion on repetitive 
testing.  At the Veteran's most recent VA examination in 
November 2007, the VA examiner noted that the Veteran's 
remote history of bilateral elbow tendonitis had not been 
found on physical examination of the elbows.  In summary, 
absent evidence of arthritis or forearm flexion limited to 
100 degrees or less (i.e., at least a 10 percent rating under 
DC 5024-5206), the Board finds that the criteria for a 
compensable disability ratings for tendonitis in each elbow 
have not been met.

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  The Veteran reported on his VA Form 21-
8940 that he had been retired since 1983, including 
throughout the pendency of this appeal.  It was noted on VA 
examination in October 2005 and November 2007 that the 
Veteran's bilateral elbow disability did not affect his 
activities of daily living.  Thus, the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2009).  In this regard, the Board finds that there has been 
no showing by the Veteran that his service-connected 
tendonitis in each elbow has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran finally contends that he is entitled to a TDIU 
because his service-connected disabilities alone preclude him 
from securing or maintaining substantially gainful 
employment.

As noted in the Introduction, the Veteran's service-connected 
bursitis of the left shoulder currently is evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, DC 5019-5201, 
effective February 25, 2005.  The Veteran's service-connected 
duodenal ulcer currently is evaluated as 10 percent disabling 
under 38 C.F.R. § 4.114, DC 7305, effective November 1, 1968.  
The Veteran's service-connected right elbow tendonitis 
currently is evaluated as zero percent disabling under 
38 C.F.R. § 4.71a, DC 5024-5206, effective November 1, 1968.  
The Veteran's service-connected left elbow tendonitis 
currently is evaluated as zero percent disabling under 
38 C.F.R. § 4.71a, DC 5024-5206, effective November 1, 1968.  
The Veteran's service-connected pes planus currently is 
evaluated as zero percent disabling under 38 C.F.R. § 4.71a, 
DC 5276, effective November 1, 1968.  The Veteran's service-
connected residuals of a fracture of the right great toe 
currently are evaluated as zero percent disabling under 
38 C.F.R. § 4.71a, DC 5099-5284, effective November 1, 1968.  
The Veteran's service-connected hemorrhoids currently are 
evaluated as zero percent disabling under 38 C.F.R. § 4.114, 
DC 7336, effective May 23, 1995.  The Veteran's combined 
evaluation for compensation is 30 percent effective 
February 25, 2005.  See 38 C.F.R. § 4.25 (2009).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  In such 
instances, the Board is precluded from assigning a TDIU 
rating on an extraschedular basis in the first instance.  

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
neither his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a Veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
Veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the 
Court determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

When he filed his TDIU claim in February 2005, the Veteran 
stated that his prostate cancer, arthritis, bursitis, and 
bilateral hearing loss prevented him from securing or 
following any substantially gainful occupation.  He stated 
that his disability had affected his full-time employment 
approximately in 1983, the date that he last had worked full-
time, and the date he became too disabled to work.  The 
Veteran also stated that he had not worked in the last five 
years.  

Following VA examination in October 2005, the VA examiner 
stated that the Veteran could not perform any work requiring 
the use of his arms above the shoulder level.  The Veteran 
also could not lift anything weighing over 15 pounds.  The VA 
examiner also stated that he could provide a definitive 
opinion without resorting to speculation regarding the 
Veteran's employability due to "the many other various, non-
medical factors which may or may not impact this Veteran's 
ability to gain or maintain gainful employment of some 
type."

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU.  The 
Board notes initially that the Veteran does not meet the 
schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) 
(2009).  The Board also notes that the 20 percent rating 
currently assigned for the Veteran's service-connected left 
shoulder bursitis contemplates limitation of motion of the 
arm at the shoulder level.  See 38 C.F.R. § 4.71a, DC 5019-
5201 (2009).  The VA examiner noted on VA joints examination 
in November 2007 that the Veteran's remote history of left 
shoulder bursitis had not been found at that examination.  
Similarly, only a remote history of duodenal ulcers was noted 
on VA digestive conditions examination in November 2007.  
Thus, the Veteran's service-connected duodenal ulcer was not 
compensably disabling.  See 38 C.F.R. § 4.114, DC 7305 
(2009).  As noted above, the Veteran's service-connected 
tendonitis in each elbow is not compensably disabling.  See 
38 C.F.R. § 4.71a, DC 5024-5206 (2009).  Following VA feet 
examination in November 2007, the Veteran was diagnosed as 
having pes planus with a normal examination and a remote 
history of a right great toe fracture without residuals.  And 
no hemorrhoids were diagnosed following VA examination in 
November 2007.  Thus, the Veteran's service-connected pes 
planus, residuals of a right great toe fracture, and 
hemorrhoids all are not compensably disabling.  See 38 C.F.R. 
§§ 4.71a, 4.114, DC's 5276, 5099-5284, and 7336 (2009).  
Thus, the rating criteria contemplates the severity and 
symptomatology of all of the Veteran's current service-
connected disabilities, as higher evaluations are available 
for each of the service-connected disabilities.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

The medical evidence of record also does not present such an 
exceptional disability picture that the available schedular 
evaluations for the Veteran's service-connected disabilities 
are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure 
Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  There is no 
evidence of record that the Veteran is unemployable solely as 
a result of his service-connected disabilities.  Although the 
Veteran contended that he was unemployable as a result of 
prostate cancer, arthritis, and bilateral hearing loss when 
he filed his TDIU claim in February 2005, the Board notes 
that service connection is not in effect for any of these 
disabilities.  In summary, absent evidence that the Veteran 
is unemployable solely by reason of his service-connected 
disabilities, and because he does not meet the schedular 
criteria for a TDIU, the Board finds that the criteria for 
entitlement to a TDIU have not been met.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for prostate cancer as due 
to ionizing radiation exposure is denied.

Entitlement to service connection for bladder & urinary 
incontinence as due to ionizing radiation exposure is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to a compensable disability rating for left elbow 
tendonitis is denied.

Entitlement to a compensable disability rating for right 
elbow tendonitis is denied.

Entitlement to a TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


